Case 2:13-md-02445-MSG Document 585-6 Filed 09/18/19 Page 1 of 1
Dr. Russell Lamb

Dr. Russell Lamb, an economist offered on behalf of the Direct Purchaser Plaintiffs and
End Payor Plaintiffs, opines that the relevant antitrust market includes brand and generic
Suboxone tablets and film, and that Reckitt maintained or enhanced its market power as a result
of its anticompetitive scheme. Dr. Lamb also opines that Reckitt’s conduct — including but not
limited to its large, irrational, brand Suboxone tablet price hikes — was an anticompetitive
interrelated scheme that impaired generic competition. In addition, in order to calculate the
amount of Suboxone film sales that Reckitt would have made absent its anticompetitive scheme,
Dr. Lamb performed an “analog analysis” in which he applied objective criteria to identify
similar product reformulations with similarly large sales, during the relevant time period, where
the product reformulation also enjoyed thirty months without generic competition as to the older
formulation (just as Suboxone film was on the market for thirty months before generic Suboxone
tablets launched), and then calculated the average uptake of those analog reformulations; Dr.
Lamb confirmed the reliability of his analog analysis by reviewing Reckitt documents showing
that it also considered product reformulation analogs with similar uptake rates. Dr. Lamb also
opines on behalf of the Direct Purchaser Plaintiffs that the Direct Purchaser Class suffered
classwide injury as a result of Reckitt’s anticompetitive conduct, and opines regarding the
amount of damages suffered by the Direct Purchaser Class. On rebuttal, Dr. Lamb responds to
the opinions of Reckitt’s economist Dr. Normann regarding the relevant antitrust market,
Reckitt’s market power, whether Reckitt’s conduct was anticompetitive, the reliability of Dr.
Lamb’s analog analysis, whether there was classwide injury to the Direct Purchaser Class, and
the amount of damages suffered by the Direct Purchaser Class. Dr. Lamb also responded to Dr.
Curtis concerning the surveys her company performed on behalf of Reckitt. Dr. Lamb’s opening

and rebuttal merits reports were each 140 pages.
